Exhibit 10.1

NOVATION, ASSIGNMENT AND ASSUMPTION AGREEMENT

This AGREEMENT (this “Agreement”) is dated September 28, 2018.

THE PARTIES TO THIS AGREEMENT ARE AS FOLLOWS:

 

(1)

CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”);

 

(2)

CERES TACTICAL CURRENCY L.P., a Delaware limited partnership (the
“Partnership”);

 

(3)

THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED, a limited liability company
incorporated in England and Wales (“Cambridge”); and

 

(4)

MESIROW FINANCIAL INTERNATIONAL UK LIMITED, a limited liability company
incorporated in England and Wales (“Mesirow”).

BACKGROUND

 

(A)

CMF, the Partnership and Cambridge entered into that certain amended and
restated management agreement, dated as of October 22, 2012, as previously
amended as of October 23, 2012, October 1, 2013, and January 1, 2018
(collectively, the “Initial Advisory Agreement”), pursuant to which Cambridge
agreed to render and implement advisory services to the Partnership.

 

(B)

Cambridge wishes to be released and discharged from the Initial Advisory
Agreement and wishes to transfer all of its rights and obligations under the
Initial Advisory Agreement to Mesirow, and Mesirow wishes to assume all of such
rights and obligations of Cambridge under the Initial Advisory Agreement and be
bound by the terms of the Initial Advisory Agreement in Cambridge’s place.

 

(C)

Mesirow is authorised and regulated by the Financial Conduct Authority of the
United Kingdom.

 

(D)

Mesirow is registered with the U.S Commodity Futures Trading Commission as a
commodity trading advisor and is a member of the National Futures Association
(“NFA”) in such capacity.

 

(E)

The parties have therefore agreed to novate Cambridge’s rights, obligations and
liabilities under the Initial Advisory Agreement to Mesirow on the terms of this
Novation, Assignment and Assumption Agreement with effect from October 1, 2018
(the “Effective Date”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Novation Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.

DEFINITIONS

Terms defined in the Initial Advisory Agreement are used herein as so defined,
unless otherwise provided in this Agreement.

 

2.

NOVATION

 

2.1

Cambridge transfers all of its future rights, obligations and liabilities under
the Initial Advisory Agreement to Mesirow. Mesirow shall enjoy all the rights
and benefits of Cambridge under the Initial Advisory Agreement as of and after
the Effective Date, and all references to Cambridge in the Initial Advisory
Agreement shall be read and construed as references to Mesirow.



--------------------------------------------------------------------------------

2.2

As of and after the Effective Date, Mesirow undertakes to perform the Initial
Advisory Agreement and be bound by its terms in every way as if it were the
original party to it in place of Cambridge.

 

2.3

CMF and the Partnership (together, the “Continuing Parties”) agree to perform
the Initial Advisory Agreement and be bound by its terms in every way as if
Mesirow were the original party to it in place of Cambridge.

 

3.

RELEASE OF OBLIGATIONS AND LIABILITIES

 

3.1

CMF and the Partnership release Cambridge from all future obligations to them
under the Initial Advisory Agreement, and Cambridge releases the Continuing
Parties from all future obligations to it under the Initial Advisory Agreement.

 

3.2

Each of CMF and the Partnership releases and discharges Cambridge from all
claims and demands under or in connection with the Initial Advisory Agreement,
that arise on or after the Effective Date, and in each case whether known or
unknown to the releasing party provided that such release and discharge shall
not affect any rights, liabilities or obligations of the Continuing Parties or
Cambridge with respect to payments or other obligations due and payable or due
to be performed prior to the Effective Date, and all such payments and
obligations shall be paid or performed by the Continuing Parties or Cambridge
(as the case may be) in accordance with the terms of the Initial Advisory
Agreements.

 

3.3

Each of CMF, the Partnership and Mesirow shall have the right to enforce the
Initial Advisory Agreement and pursue any claims and demands under the Initial
Advisory Agreement against the others with respect to matters arising on or
after the Effective Date.

 

3.4

Mesirow shall not be responsible for any liability of Cambridge that arises in
connection with the advisory services provided by Cambridge to the Partnership
under the Initial Advisory Agreement prior to the Effective Date.

 

3.5

Notwithstanding any other provision of this Agreement, Cambridge agrees to
indemnify CMF and the Partnership and their affiliates with respect to any
matters arising prior to the Effective Date as though Section 6 of the Initial
Advisory Agreement were still in effect with respect to Cambridge, and further
agrees to maintain a gap insurance policy in the amount of USD$100,000 for a
period of no less than 3 years from the date of this Agreement and name CMF and
the Partnership as additional insured on such policy.

 

4.

GOVERNING LAW

This Agreement and any dispute arising out of or in connection with it or its
subject matter or formation (including non-contractual disputes or claims) shall
be governed by and construed in accordance with the law of the State of New
York.



--------------------------------------------------------------------------------

5.

ARBITRATION

The parties agree that any dispute or controversy arising out of or relating to
this Agreement or the interpretation thereof, shall be settled by arbitration in
accordance with the rules, then in effect, of NFA or, if NFA shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award, and further provided, that any
such arbitration shall occur within the Borough of Manhattan in New York City.
Judgement upon any award made by the arbitrator may be entered in any court of
competent jurisdiction.

 

6.

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original agreement and all of which will constitute one and the
same instrument.

IN WITNESS WHEREOF the parties have executed this Agreement on the day and year
first written above with effect from and including the Effective Date.

 

CERES MANAGED FUTURES LLC     THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED
By   /s/ Patrick T. Egan     By   /s/ Edward D. Baker  

Patrick T. Egan

President and Director

     

NAME: Edward D. Baker

TITLE:  Executive Chairman

 

CERES TACTICAL CURRENCY L.P.     MESIROW FINANCIAL INTERNATIONAL UK LIMITED By:
  Ceres Managed Futures LLC (General Partner)     By   /s/ Patrick T. Egan    
By   /s/ Jeffrey Levine  

Patrick T. Egan

President and Director

     

NAME: Jeffrey Levine

TITLE:  Senior Managing Director